DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 5-17-2021. As directed, claims 1-3 have been amended, no claims have been cancelled, and claims 4-5 have been added. Thus, claims 1-5 are currently pending in the application.

Response to Amendment
Applicant has amended claims 2 and 3 to address indefinite language or construction in the claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed page 3, paragraphs 4-6) that the currently claimed arrangement of the ring band and the housing overcomes the 102 rejection of record employing Lieberman (US 2018/0116904) because the Lieberman device has a ring band aligned with the relied upon housing, and further the Lieberman device includes a ring band large enough for two fingers to enter and make contact with the housing which differs from the claimed invention. Examiner respectfully disagrees. The Lieberman device 100 includes a ring band 203 which is aligned with neck 102 of body 101, however the ring band 203 is not in alignment with housing portions 104, 105 of the body which effectively hold the relied upon motor and power source 
Applicant further argues that the newly added claims 4 and 5 differentiate over Lieberman. This argument is moot as Lieberman will not be relied on herein to disclose or teach the subject matter of newly added claims 4 and 5.

Claim Objections
Claim 3 is objected to because of the following informalities:  
-Lines 2-3 have been amended to delete slashes (/), however, no punctuation has been added to separate items in the recited list. Examiner suggests the use of commas (,) following “a computer chip” and “a printed circuit board” for clarity.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 2 recites “a user”, however this limitation has already been introduced. Examiner suggests amending the language to “the user” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2 recites “substantially circular” which renders the claim indefinite. It is unclear what constitutes a “substantially” circular shape, and thus the claim scope is rendered indefinite. Examiner will interpret this limitation such that the recited ring band is circular.
Regarding claim 5, line 4 recites “substantially square” which renders the claim indefinite. It is unclear what constitutes a “substantially” square shape, and thus the claim scope is rendered indefinite. Examiner will interpret this limitation such that the recited detent includes a square portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman (US 2018/0116904).
Regarding claim 1, Lieberman discloses a vibration ring (100) (paragraph 13, lines 5-10; paragraph 49, lines 1-3; Fig. 1) comprising an elongated housing (portion 104, 105 of body 101) (paragraph 51, lines 1-5; Fig. 7) and a ring band (203) having an opening for receiving a user's finger (paragraph 60, lines 1-3; paragraph 65, lines 1-4; Fig. 17), wherein the housing (portion 104, 105 of body 101) and the ring band (203) comprise cooperating mounting members (neck 102 and fastening mechanism 103 attached to housing 104, 105 and attachment mechanism 204 and leash 202 connected to ring band 203) for mounting the housing (104, 105) on the ring band (203) in a plurality of orientations (paragraph 59, lines 1-16; paragraph 60, lines 1-19; Fig. 3; paragraph 69, lines 25-28 also describes that the housing 104, 105 can be attached to the ring band 203 in any orientation including “outwards, inwards, sideways”) and further wherein the opening of the ring band (203) is not aligned with the housing (104, 105) (see Figs. 8-9, ring band 203 is aligned with neck 102, but not housing 104, 105), the ring band (203) being on a side of the mounting members (Fig. 3: ring band 203 is oriented on the right side of mounting members 103, 204, 202, while housing 104, 105 is of the left side of the mounting members, held apart by leash 202) opposite the housing (104, 105) (Fig. 3: ring band 203 is oriented on the right side of mounting members 103, 204, 202, while housing 104, 105 is of the left side of the mounting members, held apart by leash 202).  
Regarding claim 2, Lieberman discloses the vibration ring of Claim 1, as discussed above.
Lieberman further discloses wherein the ring band (203) is configured to be adapted from a first orientation, with the ring band (203) perpendicular to a length of the housing (104, 105), to a second orientation, with the ring band (203) parallel to the length of the housing (104, 105), the orientation being configurable by the user (paragraph 60, lines 34-36 describes that a circular 
Regarding claim 3, Lieberman discloses the vibration ring of Claim 1, as discussed above.
Lieberman further discloses wherein the housing (104, 105) further comprises a motor (601), a user control activator (108) and a power source (paragraph 51, lines 1-8; Fig. 7; and paragraph 9, lines 405 indicates that the vibration mechanism comprises a motor).  
Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boiadjian (US 2004/0020241).
Regarding claim 1, Boiadjian discloses a vibration ring (10) comprising an elongated housing (22) and a ring band (12) having an opening for receiving a user's finger (paragraph 16, lines 1-3; paragraph 17, lines 1-3; Fig. 3), wherein the housing (22) and the ring band (12) comprise cooperating mounting members (threads 20 and 28 carried by upper and lower round members 14 and 22; paragraph 17, lines 1-5; Fig. 5) for mounting the housing (22) on the ring band (12) (paragraph 17, lines 1-6; Figs. 5-5A) in a plurality of orientations (paragraph 22, lines 1-6; Fig. 5B explains that the threads can twistingly engage and are further configured to move the housing and band relative to each other in order to turn the motor on and off) and further 
Regarding claim 3, Boiadjian discloses the vibration ring of Claim 1, as discussed above.
Boiadjian further discloses wherein the housing (22) further comprises a motor (32) (paragraph 22, lines 1-5; Fig. 5).  
Regarding claim 4, Boiadjian discloses the vibration ring of Claim 1, as discussed above.
Boiadjian further discloses wherein the opening of the ring band (12) is substantially circular for receiving one finger of a user (paragraph 16, lines 1-3; Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Corbishley (US 7,318,811) in view of Quach (US 2003/0089130).
Regarding claim 1, Corbishley discloses a vibration ring (Fig. 26) comprising an elongated housing (casing 322) (Fig. 26; Col. 18, lines 5-8) and a ring band (300) having an opening for receiving a user's finger (Col. 18, lines 5-12), wherein the housing (322) and the ring band (300) comprise cooperating mounting members (nub 302 is configured to provide attachment with casing 322; Fig. 26; Col. 18, lines 5-8 explain that casing 322 is mounted on nub 302 of ring band 300, i.e. casing 322 contains a cooperative mounting portion to receive nub 302) for mounting the housing (322) on the ring band (300) (Col. 18, lines 5-8) and further wherein the opening of the ring band (300) is not aligned with the housing (322) (see Fig. 26, the opening of the ring band 300 is underneath the casing 322 in a misaligned fashion), the ring band (300) being on a side of the mounting members opposite the housing (322) (see Fig. 26, ring band 300 is on the bottom side of nub 302 whereas the casing 322 is attached at the top side of the nub 302; Col. 18, lines 5-8).  
Corbishley fails to disclose that the cooperative mounting portions allow the housing and the ring band to be mounted together in a plurality of configurations.
However, Quach teaches a ring (jewelry piece 1) including a gem (5) and a gem mount (10) attached to a ring band (see Fig. 3), wherein the gem mount (10) and the gem (5) include cooperative mounting members (stud 30 and mounting base 40 on gem mount 10 is configured to be cylindrical and hold the gem 5: see paragraph 43 and Figs. 1 and 5A; paragraph 50 further explains that the gemstone is mounted onto the stud 30 and mounting base 40), and that the 
Therefore, it would have been obvious to modify the cooperative mounting members disclosed by Corbishley with the moveable cooperative mounting members taught by Quach in order to allow for the gemstone/housing to be displayed in multiple desired configurations.
Regarding claim 2, Corbishley in view of Quach disclose the vibration ring of Claim 1, as discussed above.
Modified Corbishley further discloses wherein the ring band (300 of Corbishley) is configured to be adapted from a first orientation (see Figs. 3-4 of Quach), with the ring band (300) perpendicular to a length of the housing (322) (by employing the moveable mounting structure of Quach, Corbishley’s housing 322, which is analogous to Quach’s gemstone 5, can be placed in the perpendicular orientation seen in Figs. 3-4 of Quach), to a second orientation (see Figs. 1-2 of Quach), with the ring band (300) parallel to the length of the housing (322) (by employing the moveable mounting structure of Quach, Corbishley’s housing 322, which is analogous to Quach’s gemstone 5, can be placed in the parallel orientation seen in Figs. 1-2 of Quach), the orientation being configurable by the user (paragraph 5, lines 11-14).  
Regarding claim 3, Corbishley in view of Quach disclose the vibration ring of Claim 1, as discussed above.
Modified Corbishley further discloses wherein the housing (322 of Corbishley) further comprises a motor (34 of Corbishley), and a power source (36 of Corbishley) (Corbishley: Fig. 
Regarding claim 4, Corbishley in view of Quach disclose the vibration ring of Claim 1, as discussed above.
Modified Corbishley further discloses wherein the opening of the ring band (300 of Corbishley) is substantially circular for receiving one finger of a user (Corbishley: Col. 18, lines 5-12; Fig. 26).  
Regarding claim 5, Corbishley in view of Quach disclose the vibration ring of Claim 1, as discussed above.
Modified Corbishley further discloses wherein the mounting members (30, 40, and cooperative attachment portion of gemstone 5 of Quach) comprise a detent (30, 40 of Quach) with an enlarged distal end (stud 30 has a profile height that extends out of mounting portion 40; see Quach Fig. 6) on the ring band (see Quach Fig. 1, gem mount 10 is situated on the ring band) and a receiver to receive the enlarged distal end (30) of the detent (30, 40) on the housing (i.e. casing 322 of Corbishley, analogous to gemstone 5 of Quach), said detent (30, 40) having a substantially square portion (40) (see square mounting portion 40 in Fig. 6 of Quach) for mounting the housing (i.e. casing 322 of Corbishley, analogous to gemstone 5 of Quach) on the ring band (300 of Corbishley) in one of two perpendicular orientations (see Figs. 1-4 of Quach; paragraph 42 of Quach explains how the mounting portion 40 is configured to allow displacement between the two configurations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785